           Case 1:17-cv-06485-VSB Document 42 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                              9/17/2020
TRUSTEES OF THE NEW YORK CITY                             :
DISTRICT COUNCIL OF CARPENTERS                            :
PENSION FUND, WELFARE FUND,                               :
ANNUITY FUND, AND                                         :               17-cv-6485 (VSB)
APPRENTICESHIP, JOURNEYMAN                                :
RETRAINING, EDUCATIONAL AND                               :                    ORDER
INDUSTRY FUND, et al.,                                    :
                                                          :
                                        Petitioners, :
                                                          :
                      -against-                           :
                                                          :
CAROLINA TRIM LLC,                                        :
                                                          :
                                        Respondent. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On February 26, 2020, this case was remanded to the arbitrator for reconsideration.

(Doc. 41.) It is hereby:

        ORDERED that the parties submit a joint status update no later than September 30, 2020,

updating the Court on the status of the arbitration.

        IT IS FURTHER ORDERED that the parties submit joint status updates every sixty (60)

days thereafter.

SO ORDERED.

Dated: September 17, 2020
       New York, New York
                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
